DETAILED ACTION

Primary Examiner acknowledges Claims 1, 3-14, 34, 36, 38-40, 79, and 80 are pending in this application, with Claims 2-14, 34, 36, 39, 40, and 80 having been currently amended, and Claims 2, 15-33, 35, 37, and 41-78 having been cancelled by preliminary amendment on March 26, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “100” has been used to designate “mask” (Para 0207) and “interface”. Appropriate correction and clarification is required.
  Reference character “110” has been used to designate “mask seal” and “seal member” (Para 0149). Appropriate correction and clarification is required.
Reference character “114” has been used to designate “mask seal base” (Para 0150) and “mask base”.  Appropriate correction and clarification is required.
Reference character “2037” has been used to designate “supplemental gas flow duct” and “supplement flow duct”.  Appropriate correction and clarification is required.
Reference character “2055” has been used to designate “alignment lugs or fingers” and “cap” (Para 0220). Appropriate correction and clarification is required.
Reference characters “2053” and “2055” have been used to designate “cap”. Appropriate correction and clarification is required.
Reference character “220” has been used to designate “ball end”, “bumps” (Para 0168), “swivel connector” (Para 0208), and “elbow” (Para 0222).  Appropriate correction and clarification is required.
Reference characters “220” and “357” have been used to designate “bump”.  Appropriate correction and clarification is required.
Reference character “222” has been used to designate “elbow”, “elbow housing” (Para 0225, 0228, 0239, and 0244), “elbow body” (Para 0228, 0234, and 0241).  Appropriate correction and clarification is required.
Reference character “267” has been used to designate “collar” (Para 0188) and “connector”.  Appropriate correction and clarification is required.
Reference characters “265” and “267” have been used to designate “collar”.  Appropriate correction and clarification is required.
Reference character “268” has been used to designate “outer surface”, “first end” (Para 0187) and “end” (Para 0188). Appropriate correction and clarification is required.
Reference character “269” has been used to designate “second end” (Para 0187) and “end” (Para 0188).  Appropriate correction and clarification is required.
Reference characters “271” and “268” have been used to designate “first end”.  Appropriate correction and clarification is required.
Reference characters “272” and “268” have been used to designate “second end”.  Appropriate correction and clarification is required.
Reference character “3023” has been used to designate “central column” and “centre column”.  Appropriate correction and clarification is required.
Reference character “3025” has been used to designate “recessed region” and “sub region”.  Appropriate correction and clarification is required.
Reference character “360” has been used to designate “straps” (Para 0157) and “port” (Para 0162). Appropriate correction and clarification is required.
Reference character “420” has been used to designate “openings”, “expiratory flow ports”, “ports”, “expiratory flow apertures”, and “expiratory flow passages”.  Appropriate correction and clarification is required.
Reference character “764” has been used to designate “upper surface”, “sealing surface”, “area”, “arcuate bead portion”, “arcuate portion”, “bead sealing surface”, and “bead”.  Appropriate correction and clarification is required.
Reference character “772” has been used to designate “other side wall” and “upper planar surface”.  Appropriate correction and clarification is required.
Reference character “862” has been used to designate “bead” and “flap” (Para 0185).  Appropriate correction and clarification is required.
Reference character “954” has been used to designate “flap support”, “support”, “support block”.  Appropriate correction and clarification is required.
Reference character “964” has been used to designate “bead”, “flap”, “sealing bead”, and “bead”.  Appropriate correction and clarification is required.
Reference character “964a” has been used to designate “linear bead portion”, “portion”, “sealing face”, “face”, “oblong sealing face”, and “bead region”.  Appropriate correction and clarification is required.
Reference character “964b” has been used to designate “inclined wall”, “transitional wall”, and “wall”.  Appropriate correction and clarification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “100” has been used to designate “mask” (Para 0207) and “interface”. Appropriate correction and clarification is required.
  Reference character “110” has been used to designate “mask seal” and “seal member” (Para 0149). Appropriate correction and clarification is required.
Reference character “114” has been used to designate “mask seal base” (Para 0150) and “mask base”.  Appropriate correction and clarification is required.
Reference character “2037” has been used to designate “supplemental gas flow duct” and “supplement flow duct”.  Appropriate correction and clarification is required.
Reference character “2055” has been used to designate “alignment lugs or fingers” and “cap” (Para 0220). Appropriate correction and clarification is required.
Reference characters “2053” and “2055” have been used to designate “cap”. Appropriate correction and clarification is required.
Reference character “220” has been used to designate “ball end”, “bumps” (Para 0168), “swivel connector” (Para 0208), and “elbow” (Para 0222).  Appropriate correction and clarification is required.
Reference characters “220” and “357” have been used to designate “bump”.  Appropriate correction and clarification is required.
Reference character “222” has been used to designate “elbow”, “elbow housing” (Para 0225, 0228, 0239, and 0244), “elbow body” (Para 0228, 0234, and 0241).  Appropriate correction and clarification is required.
Reference character “267” has been used to designate “collar” (Para 0188) and “connector”.  Appropriate correction and clarification is required.
Reference characters “265” and “267” have been used to designate “collar”.  Appropriate correction and clarification is required.
Reference character “268” has been used to designate “outer surface”, “first end” (Para 0187) and “end” (Para 0188). Appropriate correction and clarification is required.
Reference character “269” has been used to designate “second end” (Para 0187) and “end” (Para 0188).  Appropriate correction and clarification is required.
Reference characters “271” and “268” have been used to designate “first end”.  Appropriate correction and clarification is required.
Reference characters “272” and “268” have been used to designate “second end”.  Appropriate correction and clarification is required.
Reference character “3023” has been used to designate “central column” and “centre column”.  Appropriate correction and clarification is required.
Reference character “3025” has been used to designate “recessed region” and “sub region”.  Appropriate correction and clarification is required.
Reference character “360” has been used to designate “straps” (Para 0157) and “port” (Para 0162). Appropriate correction and clarification is required.
Reference character “420” has been used to designate “openings”, “expiratory flow ports”, “ports”, “expiratory flow apertures”, and “expiratory flow passages”.  Appropriate correction and clarification is required.
Reference character “764” has been used to designate “upper surface”, “sealing surface”, “area”, “arcuate bead portion”, “arcuate portion”, “bead sealing surface”, and “bead”.  Appropriate correction and clarification is required.
Reference character “772” has been used to designate “other side wall” and “upper planar surface”.  Appropriate correction and clarification is required.
Reference character “862” has been used to designate “bead” and “flap” (Para 0185).  Appropriate correction and clarification is required.
Reference character “954” has been used to designate “flap support”, “support”, “support block”.  Appropriate correction and clarification is required.
Reference character “964” has been used to designate “bead”, “flap”, “sealing bead”, and “bead”.  Appropriate correction and clarification is required.
Reference character “964a” has been used to designate “linear bead portion”, “portion”, “sealing face”, “face”, “oblong sealing face”, and “bead region”.  Appropriate correction and clarification is required.
Reference character “964b” has been used to designate “inclined wall”, “transitional wall”, and “wall”.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 34, 36, and 38-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1, Line 2 recites “the elbow assembly”, Claim 1, Line 10 recites “the elbow”, and Claim 38, Line 11 recites “the elbow”; however, these term lacks antecedent basis in the claims.  It appears Claim 1, Line 2 should recite “in the form/shape of an elbow” to obviate the remaining concerns about Claim 1.  It appears Claim 38, Line 11 should recite “an elbow” or alternatively, Claim 38, Line 3 should recite “a conduit in the form/shape of an elbow”.  Dependent Claims 3-14, 34, 36, 39, and 40 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claims 9 and 10 recites “first port”; however, this term appears to lack antecedent basis in the claims.  It appears this limitation should read “first flow port”.  Appropriate correction and clarification is required.
Specifically, Claim 14 recites “the first end face is planar, with the plane of the first end face being inclined relative to a longitudinal axis of the valve body”.  However, primary Examiner is unsure how the first end face can be planar to its self.  It appears the second instance of the “first end face” should recite “second end face”; thereby resulting in “the plane of the second end face being inclined relative to a longitudinal axis of the valve body”.  Appropriate correction and clarification is required.
Specifically, Claim 36 recites “end of the duct”; however, this term appears to lack antecedent basis in the claims.  It appears this limitation should read “end of the supplemental gas flow duct”.  Appropriate correction and clarification is required.
Specifically, Claim 38 recites the article “An” which is a grammatically improper article.  The article should be “A”.  Appropriate correction and clarification is required.
Specifically, Claim 40 recites “the slot”; however, this term appears to lack antecedent basis in the claims.  It appears this limitation should read “the flow slot”.  Appropriate correction and clarification is required.
Specifically, Claim 40 recites “the supplementary flow path”; however, this term appears to lack antecedent basis in the claims.  It appears this limitation should read “supplementary gas flow path”.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-14, 34, 36, 38-40, 79, and 80 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Starr et al. (5,438,981).
As to Claim 1, Starr discloses a conduit connector assembly (Figure 2) for a respiratory therapy apparatus and configured to connect to a patient interface (28, “respiratory mask 28” Column 5, Lines 20-35) to a gas delivery conduit (20, “an elongated flexible conduit or gas delivery tube 20, the opposite end of which is connected to a gas flow generator means or air source 22 (e.g., a blower or the like)” Column 5, Lines 15-20) in the form of a elbow (10, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) comprising: a conduit (12, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) comprising a first flow port (18, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) to be connected to the patient interface (28), a second flow port (14, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1)  configured to be connected to the gas delivery conduit (20), and a supplemental flow port (16, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1); and a hollow valve body (32, “a self-regulating valve element 32 that controls gas flow through the primary and secondary inlets 14 and 16, whereby the valve element regulates gas flow into the inlet 26 of the breathing mask. The valve element 32 is constructed and arranged such that it is responsive to either positive pressure produced by the gas flow generator means or negative pressure produced by a user's inhalation.” Column 5, Lines 45-55) configured to be mounted in the conduit (12) and comprising at least a first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) configured to be closed or opened by a valve flap (36, “The valve element further includes a closure portion 36 of dimensions sufficient to cover the primary and secondary inlets 14 and 16 when positioned respectively thereover.” Column 5, Lines 55-65), the conduit (12) the valve body (32) and the valve flap (36) being configured to selectively provide two flow paths through the elbow (best seen Figures 1 and 3), being: an inspiratory flow path (best seen Figure 3) from the second flow port (14) of the conduit (12) to the first flow port (18) of the conduit (12); an expiratory flow path (best seen Figure 1) from the first flow port (18) of the conduit (12) to the supplemental flow port (16) via the first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) of the valve body (32), wherein a supplemental gas flow path (via 24, “The secondary inlet 16 is open to the ambient atmosphere and is protected from unintended blockage by means such as raised vanes 24, a grate, or the like, while the outlet 18 is typically connected to an inlet 26 (FIG. 9) of a respiratory mask 28.” Column 5, Lines 20-25) is provided between the first flow port (18) and the second flow port (14) and the supplemental flow port (16) via a supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) of the valve body (32). 
As to Claim 4, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) is formed on the valve body (32). 
As to Claim 5, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) comprises an array of valve ports (24, “raised vanes 24, a grate, or the like”) formed on the valve body (32). 
As to Claim 6, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) is formed on a supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) in fluid communication with the valve body (32). 
As to Claim 7, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) is formed at one end of the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) distal from the valve body (32). 
As to Claim 8, Starr discloses the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) projects (via 16) from the valve body (32) into the conduit (12). 
As to Claim 9, Starr discloses the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) projects (via 16) adjacent the first flow port (18) of the conduit (12). 
As to Claim 10, Starr discloses the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) projects (via 16) from the valve body (32) to a position beyond the first flow port (18, best seen Figure 2 with the projections of 24 extending toward 22), outside of the conduit (12).  
As to Claim 11, Starr discloses the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) comprises a relatively narrow diameter portion (best seen Figure 2) which extends from the valve body (32) and along the conduit (12).  As shown the openings in Figure 2 of the reference characters 24 is narrow.
As to Claim 12, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) is defined in a relatively wide mouth portion of the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24), the mouth portion being distal from the valve body (32).  As shown in Figures 2 and 3, the area of the valve flap (36) covering the supplemental flow port (16) is comparable in width to the second flow port (14). 
As to Claim 13, Starr discloses the valve body (32) is elongate and comprises a first end face (defined by the region of 36 abutting 14) associated with the first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) and a second end face (defined by the region of 36 abutting 16) associated with the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3), respectively. 
As to Claim 14, Starr discloses the first end face (defined by the region of 36 abutting 14) is planar, with the plane of the second end face (defined by the region of 36 abutting 16) being inclined relative to a longitudinal axis of the valve body (32). 
As to Claim 34, Starr discloses the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) comprises a relatively short duct positioned inside of the conduit (12) and projecting (via 16) to the conduit (12). 
As to Claim 36, Starr discloses an end of the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24) that projects (via 16) into the conduit (12) is closed by a duct end wall (Figure 1), the duct end wall (Figure 1) being provided with at least one orifice (“The valve seat member is provided with a central aperture over which is positioned a flapper valve element biased to cover the aperture.” Column 2, Lines 30-35) configured to allow expiratory gas to flow from the conduit (12) through the orifice and into the supplemental gas flow duct (defined by the passageway along the supplemental gas flow path - via 24). 
As to Claim 38, Starr discloses a conduit connector assembly (Figure 2) for a respiratory therapy apparatus and configured to connect to a patient interface (28, “respiratory mask 28” Column 5, Lines 20-35) to a gas delivery conduit (20, “an elongated flexible conduit or gas delivery tube 20, the opposite end of which is connected to a gas flow generator means or air source 22 (e.g., a blower or the like)” Column 5, Lines 15-20) in the form of a elbow (10, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1), the assembly comprising: a conduit (12, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) comprising a first flow port (18, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) to be connected to the patient interface (28), a second flow port (14, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1)  configured to be connected to the gas delivery conduit (20), and a supplemental flow port (16, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1); at least a first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) configured to be closed or opened by a valve flap (36, “The valve element further includes a closure portion 36 of dimensions sufficient to cover the primary and secondary inlets 14 and 16 when positioned respectively thereover.” Column 5, Lines 55-65) the conduit (12) and the valve flap (36) being configured to selectively provide two flow paths through the elbow (best seen Figures 1 and 3), being: an inspiratory flow path (best seen Figure 3) from the second flow port (14) of the conduit (12) to the first flow port (18) of the conduit (12); an expiratory flow path (best seen Figure 1) from the first flow port (18) of the conduit (12) to the supplemental flow port (16) via the first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) of the valve body (32), wherein a supplemental gas flow path (via 24, “The secondary inlet 16 is open to the ambient atmosphere and is protected from unintended blockage by means such as raised vanes 24, a grate, or the like, while the outlet 18 is typically connected to an inlet 26 (FIG. 9) of a respiratory mask 28.” Column 5, Lines 20-25) is provided between the first flow port (18) and the second flow port (14) and the supplemental flow port (16) via a supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) defined by or comprising part of: the valve flap (36) or the part of the conduit (12) against which the valve flap (36) seals when the valve flap (36) provides the supplemental gas flow path (via 24). 
As to Claim 39, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) is provided by a flow slot (defined by the pathway of gas from the interior of 12 to the exterior via 24) provided on or comprising part of the valve flap (36). 
As to Claim 40, Starr discloses the flow slot (defined by the pathway of gas from the interior of 12 to the exterior via 24) extend from a position radially inward of the perimeter of the valve flap (36) to a position at the perimeter of the valve flap (36), such that the supplemental gas flow path (via 24) extends through the perimeter of the valve flap (36). 
As to Claim 79, Starr discloses a conduit connector assembly (Figure 2) for a respiratory therapy apparatus and configured to connect to a patient interface (28, “respiratory mask 28” Column 5, Lines 20-35) to a gas delivery conduit (20, “an elongated flexible conduit or gas delivery tube 20, the opposite end of which is connected to a gas flow generator means or air source 22 (e.g., a blower or the like)” Column 5, Lines 15-20) comprising: a conduit (12, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) comprising a first flow port (18, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1) to be connected to the patient interface (28), a second flow port (14, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1)  configured to be connected to the gas delivery conduit (20), and a supplemental flow port (16, “Valve device 10 preferably comprises a housing 12 including a primary inlet 14, a secondary inlet 16 and an outlet 18.” Column 5, Lines 10-15, best seen Figure 1); and a first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) configured to be closed or opened by a valve flap (36, “The valve element further includes a closure portion 36 of dimensions sufficient to cover the primary and secondary inlets 14 and 16 when positioned respectively thereover.” Column 5, Lines 55-65), the conduit (12) and the valve flap (36) being configured to selectively provide two flow paths through the conduit (12), being an inspiratory flow path (best seen Figure 3) from the second flow port (14) of the conduit (12) to the first flow port (18) of the conduit (12); an expiratory flow path (best seen Figure 1) from the first flow port (18) of the conduit (12) to the supplemental flow port (16) via the first valve port (defined by the region of 36 as connected to 14, best seen Figure 1) of the valve body (32), wherein a supplemental gas flow path (via 24, “The secondary inlet 16 is open to the ambient atmosphere and is protected from unintended blockage by means such as raised vanes 24, a grate, or the like, while the outlet 18 is typically connected to an inlet 26 (FIG. 9) of a respiratory mask 28.” Column 5, Lines 20-25) is provided between the first flow port (18) and the second flow port (14) and the supplemental flow port (16) via a supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3). 
As to Claim 80, Starr discloses the supplemental valve port (defined by the region of 36 connected to 16, best seen Figure 3) is provided on or comprises part of the valve flap (36) or a hollow valve body (32, “a self-regulating valve element 32 that controls gas flow through the primary and secondary inlets 14 and 16, whereby the valve element regulates gas flow into the inlet 26 of the breathing mask. The valve element 32 is constructed and arranged such that it is responsive to either positive pressure produced by the gas flow generator means or negative pressure produced by a user's inhalation.” Column 5, Lines 45-55) configured to be mounted in the conduit (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (5,438,981) in view of Jaffre et al. (2003/0005931). 
As to Claim 3, Starr discloses the features of a conduit connector assembly (Figure 2) having a valve body (32) a conduit (12), and a supplemental gas flow path (via 24); yet, does not expressly disclose the configuration whereby the supplemental gas flow path is permanently open. 
Jaffre teaches a similar construction of a conduit connector assembly (Figures 7-9) having a valve body (90, “a cantilever member 90 of valve member 68 flexes, as shown to FIG. 8, to block auxiliary opening 88.” Para 0062), a conduit (best seen Figures 8 and 9), and a supplemental gas flow path (via arrows F).
Regarding the remaining limitations of the claims, Jaffre teaches the construction wherein the valve body (90) covers a portion of the supplemental gas flow path (via arrows F) via 88; whilst the remainder of the supplemental gas flow path (via arrows F) via 82 remains open.  Specifically, Jaffre teaches “the venting structure includes a plurality of fixed diameter holes 82 defined directly through venting member 64 so that a continuous flow of exhaust gas can escape from within the exhaust port assembly to ambient atmosphere, as indicated by arrows F.” (Para 0053); wherein the resultant effect of the construction is that “The number of holes defined by in the screen mesh and the size of these holes is chosen, as discussed above with respect to the holes 82, to achieve the desired exhaust flow at the operating pressures of the pressure support system.” (Para 0060).  Consequently, “the operation of valve member 68 to block and unblock auxiliary opening 88 and the patient circuit does not affect the operation of holes 82 in venting a continuous flow F of gas from the patient circuit.” (Para 0064).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the supplemental gas flow path of Starr to include the use of a secondary continuously open aperture as taught by Jaffre to enable continuous venting of gases in order to achieve the desired exhaust flow at the operating pressures of the support system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunaratnam et al. (6,691,707) and Dantanarayana et al. (8,439,035) each disclose additional conduit connector assemblies for connection to the patient interface and the gas delivery conduit having supplemental gas flow paths which extend along the perimeter of the conduit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785